Citation Nr: 0809740	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  07-17 101A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for colon 
cancer with metastasis to the liver, intestine and stomach, 
to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for lung cancer, to 
include as due to exposure to Agent Orange.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION


This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating decision dated in November 2006, the RO concluded 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for cancer 
of the colon, with metastasis to the liver, intestine and 
stomach, to include as due to exposure to Agent Orange.  In a 
March 2007 rating decision, the RO denied service connection 
for lung cancer, to include as due to exposure to Agent 
Orange.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1965 to October 1968.

2.  On March 3, 2008, the Board received information that the 
appellant died in June 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
K. A. BANFIELD 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


